JUSTICE RICE,
dissenting.
*335¶18 I believe the Court has erred by adopting a policy interpretation offered by Appellants which is nonsensical. Further, I believe this decision directly conflicts with our precedent regarding coverage for : derivative claims.
¶19 To illustrate, Alicia’s bodily injury claim was paid by State Farm pursuant to her own “Each Person” limit, which is defined by the same language at issue here:
Under “Each Person” is the amount of coverage for all damages due to bodily injury to one person. “Bodily injury to one person” includes all injury and damages to other persons, including emotional distress, sustained by such other persons who do not sustain bodily injury.
(Emphasis omitted.) Alicia’s bodily injuries were paid under this provision because it includes and covers her bodily injuries. Obviously, the phrase “[bjodily injury to one person” includes bodily injuries, and, likewise, the “Each Person” limit applies “for all damages due to bodily injury to one person.” There is no dispute about this. Nonetheless, when analyzing Alicia’s derivative claim, the Court concludes that this identical language applies only to persons who have not sustained a bodily injury, and is thus inapplicable to Alicia. See Opinion, ¶ 12. This interpretation requires, for derivative claims, that the phrase “[bjodily injury to one person” excludes persons who have suffered a bodily injury. I believe this is a nonsensical rendering of the policy.
¶20 Pursuant to the above language, the “Each Person” coverage for Heath’s bodily injuries “is the amount of coverage for all damages due to bodily injury to one person.” (Emphasis added.) “[A]fl damages” due to Heath’s bodily injuries necessarily includes Alicia’s derivative damages. Thus, this provision is consistent with our clear precedent providing that derivative claims are made against the “Each Person” limits of the injured party, here Heath. See e.g. Allstate Ins. Co. v. Wagner-Ellsworth, 2008 MT 240, ¶ 24, 344 Mont. 445, 188 P.3d 1042; Bain v. Gleason, 223 Mont. 442, 451, 726 P.2d 1153, 1158 (1986); cf. Wages v. First Natl. Ins. Co. of Am., 2003 MT 309, ¶¶ 6-7, 10, 318 Mont. 232, 79 P.3d 1095; Treichel v. State Farm Mut. Automobile Ins. Co., 280 Mont. 443, 447-49, 930 P.2d 661, 664-65 (1997). I believe the Court’s interpretation ignores this language, permitting Alicia to claim derivative damages through her own “Each Person” limit, contrary to *336our precedent. Opinion, ¶ 13.1 Further, I believe the Court’s decision subjects our previously clear “derivative claim jurisprudence” to the vagaries of individual policy interpretation.
¶21 Importantly, the correct result is also provided by statute. As we explained when applying § 61-6-103(2)(b), MCA (2003), in WagnerEllsworth, “the statutory monetary coverage limit specified for a bodily injury to one person applies to others who have suffered losses arising from the bodily injury to that one person.” Wagner-Ellsworth, ¶ 22.
¶22 The Court reasons that my position ignores the phrase “who do not sustain bodily injury” contained within the policy definition of “[b]odily injury to one person.” Opinion, ¶ 14. However, as the policy states, this definition “includes all injury and damages to other persons, including emotional distress, sustained by such other persons who do not sustain bodily injury.” (Emphasis added.) Thus, the phrase “who do not sustain bodily injury” simply clarifies that “all injury and damages to other persons” includes nonphysical, emotional injuries as well-not that it applies exclusively to those injuries. See Vassiliu v. Daimler Chrysler Corp., 839 A.2d 863, 868 (N. J. 2004) (“[T]he word ‘includes’ is usually a term of enlargement, and not of limitation.”).
¶23 When the language in an insurance policy is clear, then it is this Court’s duty to enforce the language as written. Am. Family Mut. Ins. Co. v. Livengood, 1998 MT 329, ¶ 36, 292 Mont. 244, 970 P.2d 1054; Canal Ins. Co. v. Bunday, 249 Mont. 100, 106, 813 P.2d 974, 978 (1991); see also § 28-3-401, MCA. I believe the policy is clear and unambiguous, contrary to the Court’s alternative conclusion in ¶ 15. An ambiguity arises only when an insurance policy is “reasonably subject to two different interpretations.” Newbury v. State Farm Fire & Cas. Ins. Co., 2008 MT 156, ¶ 19, 343 Mont. 279, 184 P.3d 1021 (emphasis added). Appellants’ interpretation of the phrase “[b]odily injury to one person” as excluding a derivative claimant who has sustained a bodily injury is not reasonable and, thus, does not establish an ambiguity. “[W]e determine whether the term is ambiguous by viewing the policy from ‘the viewpoint of a consumer with average intelligence but not trained in the law or insurance *337business.”’ Mont. Petroleum Tank Release Compen. Bd. v. Crumleys, Inc., 2008 MT 2, ¶ 34, 341 Mont. 33, 174 P.3d 948 (quoting Farmers Alliance Mut. Ins. Co. v. Holeman, 1998 MT 155, ¶ 25, 289 Mont. 312, 961 P.2d 114). No consumer with average intelligence would conclude that the term “[b]odily injury to one person” fails to include a person with a bodily injury.
¶24 State Farm paid Heath’s estate the “Each Person” policy limit of $50,000, thereby exhausting the available amount of damages “due to” Heath’s “bodily injury.” State Farm additionally paid the medical expenses Alicia sustained due to her own “bodily injury” under her “Each Person” policy limit. Alicia now seeks to recover wrongful death and survivorship damages, all of which are derivative of Heath’s “bodily injury.” The policy at issue provides coverage for Alicia’s derivative claim, but only up to the limits of Heath’s “Each Person” limit, now exhausted. I would therefore affirm the District Court.

 The Court also references the “Each Accident” limit in ¶ 13, but there is no need to analyze that limit here, as it is subordinated under the policy to the “Each Person” limit and, thus, subject to the proper interpretation of the “Each Person” limit. The Court may have been confused by the Appellants’ change in theory in their appellate briefing. They begin by seeking coverage under the “Each Accident” limit (see Frank Freyer’s opening brief, p. 10) and close by seeking coverage under Alicia’s own “Each Person” limit (see Frank Freyer’s reply brief, p. 17-18). The amount of coverage proceeds under either theory is the same for this policy, but the analysis is different.